Citation Nr: 1110675	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  10-30 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a separate evaluation for the neurological manifestations of the service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The issues of service connection for depression secondary to a low back disability and service connection for temporomandibular joint disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The Veteran/appellant served on active duty in the United States Air Force from December 1987 to June 1995.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Wichita, Kansas Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2010, a Travel Board hearing was held at the Little Rock, Arkansas RO before the undersigned.  A transcript of that hearing has been associated with the claims file.

The Board also notes that the appellant, in the VA Form 9 she submitted in July 2010, stated that she was not appealing the assignment of a 20 percent evaluation for the orthopedic manifestations of her lumbar spine disability.  The Board further notes that the appellant withdrew her Notice of Disagreement (NOD) as to the denial in a June 2010 rating decision on her claim of entitlement to service connection for a cervical spine disorder, to include left upper extremity radiculopathy.  Her withdrawal of her NOD was articulated in written statements she submitted in August 2010, and October 2010.  Therefore, that matter is not before the Board and the issue on appeal is as reflected on the title page of this decision.


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is service connected for lumbar strain with occasional sciatic symptoms.  She claims a separate rating for neurological impairment is warranted.  

An August 2008 VA treatment note reflects that the appellant reported symptoms which included stinging pain going down the left leg from the buttock.  The clinical assessment was sciatica and degenerative disc disease (DDD).  The appellant was prescribed gabapentin for the neurologic pain/sciatica.  An April 2009 VA treatment note indicates that the appellant demonstrated a positive straight leg raise on the left.  The clinical assessment was DDD, left sciatica.  An August 2009 treatment note reflected a finding of a positive left straight leg raise.  The appellant reported that her left leg felt weak.  The health care provider stated that the appellant's left lower extremity symptoms were worse.  September 2009 MRI testing revealed multilevel central disc bulges with mild bilateral neural foraminal narrowing at the L5-S1 level.  

The report of the December 2008 VA examination reflects that the examiner noted a history of symptoms that included pain radiating to the left leg down the posterior aspect of the left thigh and calf to the bottom of the foot.  This pain was described as occurring on a daily basis.  On physical examination, the examiner found no sensory loss in the left foot with monofilament testing.  No other test of sensory function was noted.  The examiner stated that the neurological examination was normal.

The evidence of record also includes the report from an April 2010 private medical examination.  The examining physician noted intact sensory capacity in the right lower extremity and a decreased sensory capacity in the left lower extremity.  The appellant complained of numbness, tingling and burning down her left leg.  The physician rendered a diagnosis of DDD at L4-5 and L5-S1 with left lower extremity paresthesia.

In November 2010 the appellant testified that she had pain, a burning sensation at times, a cold and numb sensation at times, tingling and the sensation of needle pricks all radiating down her left lower extremity.  

When rating spinal disabilities, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately by VA.  38 C.F.R. § 4.71a, DCs 5235 to 5243, Note (1).  In the instant case, there is conflicting medical evidence in the record as to nature of the appellant's left lower extremity complaints; VA treatment reports dated between 2008 and 2010 show clinical notations and diagnosis of sciatica in the left lower extremity, as does an April 2010 private medical examination report.  On the other hand, the December 2008 VA examination report did not include findings of any left lower extremity neurological deficits.  Under the circumstances of this case, a VA examination is warranted to determine whether a separate evaluation is warranted for neurological manifestations of the service-connected lumbar spine disability.  

Lastly, any outstanding VA records from 2010 to the present should be associated with the claims folder.  With regard to additional evidence, the appellant is hereby informed of the need to submit any additional pertinent evidence in her possession. 

Accordingly, the case is REMANDED for the following action:

1. Request that the appellant furnish the names and addresses of all health care providers who have treated her for the low back disability with sciatic symptoms.  With any needed signed releases from the appellant, request copies of the records of all treatment identified by her.  All records so obtained should be associated with the claims folder.  

2. Obtain any outstanding VA records from 2010 to the present.  If no records can be found or further efforts to obtain the records would be futile, notify the appellant in accordance with 38 C.F.R. § 3.159(e).

3. Afterwards, schedule the appellant for a VA neurologic examination to determine whether or not she has neurological symptoms associated with her low back disability and, if so, their nature and severity.  The appellant's claims file must be reviewed by the examiner in conjunction with the examination, and any indicated studies should be completed.  The examiner should identify any (and all) neurological symptoms due to the service-connected lumbar strain and describe in detail the nature and severity of such symptoms to include the following:
      
a.) the nerve involved;

b.) the date of onset of the neurological impairment; 

c.) whether the neurological impairment is best described as neuritis, neuralgia, complete paralysis, or incomplete paralysis (and if incomplete paralysis whether it is mild, moderate, moderately severe, or severe); and 

d.) any related impairment of function.  

The examiner must explain the rationale for all opinions.

4. After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the appellant and her representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



